 1   BRYAN CAVE LEIGHTON PAISNER LLP
     Allison C. Eckstrom, (SBN: 217255)
 2   allison.eckstrom@bclplaw.com
 3   Christopher J. Archibald, (SBN: 253075)
     christopher.archibald@bclplaw.com
 4   Karina Lo, (SBN: 322909)
     karina.lo@bclplaw.com
 5   1920 Main Street, Suite 1000
     Irvine, California 92614-7276
 6
     Telephone: (949) 223-7000
 7   Facsimile: (949) 223-7100

 8   Daria Dub Carlson, (SBN: 150628)
     daria.carlson@bclplaw.com
 9   120 Broadway, Suite 300
     Santa Monica, California 90401-2386
10
     Telephone: (310) 576-2100
11   Facsimile: (310) 576-2200

12   Attorneys for Defendant Walgreen Co.
13                        IN THE UNITED STATES DISTRICT COURT

14                     FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                   SACRAMENTO DIVISION

16    GLORIA CAVES and TAMIM KABIR, On          Case No. 2:18-cv-02910-MCE-DB
      Behalf of Themselves and All Others
17    Similarly Situated,                       ORDER OF DEFENDANT WALGREEN
                                                CO. REGARDING JOINT REQUEST
18                            Plaintiffs,       AND STIPULATION TO LIFT STAY
                                                ORDER
19          v.
                                                Judge: Hon. Morrison C. England, Jr.
20    WALGREEN CO.,                             Courtroom: 7, 14th Floor
21                            Defendant.
22
23
24
25
26
27
28

      ORDER OF DEFENDANT WALGREEN CO. REGARDING JOINT REQUEST AND STIPULATION TO LIFT
                                       STAY ORDER
 1                                               ORDER
 2          Having reviewed the Joint Request and Stipulation to Lift Stay Order (the “Stipulation”),
 3   and good cause having been shown, the Court orders as follows:
 4          (1)    The Court’s April 6, 2021 Stay Order in this action is hereby lifted;
 5          (2)    In the interests of judicial economy, the additional relief requested by Plaintiffs in
 6                 the Stipulation is denied without prejudice until after this Court has ruled on
 7                 Defendant’s Request to Expand the Scope of the Corrective Notice;
 8          (3)    Rather than filing an ex parte application, however, Defendants are directed to file
 9                 their request as a noticed motion.
10
            IT IS SO ORDERED.
11
     Dated: July 12, 2021
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                    1
           [PROPOSED] ORDER OF DEFENDANT WALGREEN CO. REGARDING JOINT REQUEST AND
                                STIPULATION TO LIFT STAY ORDER
